J-S42027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

GORDON FRENCH

                            Appellant                 No. 1554 WDA 2015


                   Appeal from the Order September 11, 2015
                 In the Court of Common Pleas of Potter County
              Criminal Division at No(s): CP-53-MD-0000085-2015


BEFORE: SHOGAN, J., OTT, J., and FITZGERALD, J.*

MEMORANDUM BY OTT, J.:                                  FILED JUNE 09, 2016

        Gordon French appeals from the order entered on September 11, 2015

in the Potter County Court of Common Pleas, which found him in indirect

criminal contempt of a prior Protection From Abuse (“PFA”) order1 and

sentenced him to three months’ of probation, with appropriate fees, and to

pay a $300 fine with court costs. For the reasons set forth below, we affirm

the order.

        French’s sole issue is a claim the verdict is against the sufficiency of

the evidence. However, the substance of his argument is that the

Commonwealth’s evidence was not credible. See French’s Brief at 6-12. A
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    23 Pa.C.S. § 6114.
J-S42027-16



challenge to the credibility of evidence represents a claim that the verdict

was against the weight of the evidence. See Commonwealth v. Griffin, 65
A.3d 932, 939 (Pa. Super. 2013) (argument directed to credibility challenges

weight, not sufficiency of evidence).

       A challenge to the weight of the evidence must be preserved before

the trial court in accordance with the Pennsylvania Rules of Criminal

Procedure.2 Here, counsel failed to properly preserve the issue before the

trial court.3
____________________________________________


2
  A claim that the verdict was against the weight of the evidence shall be
raised with the trial judge in a motion for a new trial:

       (1) orally, on the record, at any time before sentencing;

       (2) by written motion at any time before sentencing; or

       (3) in a post-sentence motion.

Pa.R.Crim.P. 607(A).
3
  Even if we overlooked this deficiency, we would still be compelled to affirm
the order. The trial Court found:

       [T]he Order was definite and specific that [French] would have
       no contact with [Saunders], but for inadvertent contact. [French]
       acknowledges that he knew of the Order. Also, the actions of
       [French] were undeniably intentional in that he approached
       [Saunders] at her work station and remained there for 10-20
       minutes. Finally, [French] acted with wrongful intent in an
       attempt to convince [Saunders] to withdraw the Protection from
       Abuse Order and the criminal charges; and to inquire of her
       romantic involvement with another gentleman.

Trial Court Opinion, 11/23/2015 at 4-5. As to the weight of the evidence, the
trial court stated: “Due to the clear discrepancies and inconsistencies in
(Footnote Continued Next Page)


                                           -2-
J-S42027-16



      Because French failed to preserve the issues claimed on appeal, we

affirm the trial court’s finding of indirect criminal contempt.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/9/2016




                       _______________________
(Footnote Continued)

[French]’s testimony, the Court finds that [French] is not a credible witness.
The Court also finds [Saunders] to be credible.” Trial Court Opinion,
11/23/2015 at 3.



                                            -3-